DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 10/19/21.
	The reply filed 10/19/21 affects the application 14/818,488 as follows:
1.     The rejections of the office action mailed 04/14/21 are maintained and are set forth herein below.
2.     The responsive is contained herein below.
Claims 1-8 are pending in application
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-8 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:  The claims are drawn to an apoptotic dietary supplement composition based on the apoptosis pathways affected, comprising an apoptotic effective amount of at least two different hunter-gatherer's foods, selected from the group Trichosanthes kirilowii, Dioscorea opposite, Dioscorea villarosa, Curcuma longa, Emblica officinalis, Coleus forskohliiis, Withania somnifera, Astragulus membranaceus, Bacopa monnieri, Lentinus edodes and Larix sibirica comprised of freeze-dried whole plants or parts 
It should be noted that Applicant states in their specification that “This invention is in the field of dietary supplements composed of pre-agrarian food or plant ingredients that modulate apoptosis pathways at different intra- and extra-cellular sites to achieve the desired health effects” (see page 8, 1st paragraph).  Thus, Applicant’s composition, food, food plants or natural products is a judicial exception(s) that is recited or involved in the claim, and the features (e.g., no standard flowing agents, binding agents or filers, in addition to the judicial exception(s)) in the claim do not result in the claim as a whole reciting something significantly different than the judicial exception itself.  Furthermore, the claim features do not add significantly more to the judicial exception and/or demonstrate that the judicial exception is in fact markedly different from what exists in nature.  Also, it should be noted that the further use of at least one other hunter-gatherer ingredient, further comprising at least one from the United States, 2015 Dietary Guidelines Advisory Committee (DGAC) short-fall nutrients in food form in the composition is common in the art, well known or more than well-understood, purely conventional, and routinely taken by others such as to produce dietary supplements, nutritional or pharmaceutical compositions.  In summary, and as set forth above, there is no significant difference between the claimed product and the naturally occurring product comprising the same compounds of the same structure, and consequently the claims do not qualify as patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sheng (US 20130122035 A1) in view of Jeong et al. (KR 20120020578 A; Machine-English Tranbslation), Wong et al. (WO 2015026484 A1) and Sutherland et al. (US 5689895 A). 
	Claim 1 is drawn to a drawn to an apoptotic dietary supplement composition based on the apoptosis pathways affected, comprising an apoptotic effective amount of at least two different hunter-gatherer's foods, selected from the group Trichosanthes kirilowii, Dioscorea opposite, Dioscorea villarosa, Curcuma longa, Emblica officinalis, Coleus forskohliiis, Withania somnifera, Astragulus membranaceus, Bacopa monnieri, Lentinus edodes and Larix sibirica comprised of freeze-dried whole plants or parts wherein said whole plants or parts thereof modulate apoptosis pathways at different sites, and comprising at least one galactan containing galactose fibers and further comprising no standard flowing agents, binding agents, or filers.
Sheng discloses a composition or apoptotic dietary supplement, used as a dietary supplement (see page 1, paragraph [0009]).  Furthermore, Sheng discloses that his composition can induce cancer cell apoptosis (i.e.; a composition based on the apoptosis pathways effected) and that his composition as a herbal composition can be administered to a patient (see page 3, paragraph [0046]; see also page 4, paragraph [0056]).  Also, Sheng disclose that his composition 
Furthermore, Sheng discloses that their composition is a composition of herbs (plants) and their extracts which is useful to treat lung cancer and which can also be used as a dietary supplement (see page 1, [0009]).  This means or implies that Sheng composition can be a composition of herbs (plant).  Also, Sheng discloses that the herbal composition relates to a mixture of Chinese herbs having anticancer effects and immune strengthening properties. In one embodiment the herbal composition comprises Catharanthus roseus and Sedum sarmentosum. In another embodiment the herbal composition additionally comprises Scutellaria barbata. In another embodiment the herbal composition additionally comprises Oldenlandia diffusa. In another embodiment the herbal composition additionally comprises Rhizoma paridis. In another embodiment the herbal composition additionally comprises Scutellaria baicalensis. In another embodiment, the composition comprises a mixture of Catharanthus roseus, Sedum Sarmentosum, 
In addition, Sheng discloses that in one embodiment the herbal composition comprises Catharanthus roseus, Sedum sarmentosum, Scutellaria barbata, Oldenlandia diffusa, Rhizoma paridis, Scutellaria baicalensis, Ganoderma lucidum, Astragalus membranaceus, Codonopsis pilosula, and Bulbus fritillariae (see page 2, [0020]).  It should be noted that the aforementioned are specifically referred to as herbs (plants), not as extracts of herbs. 
The difference between Applicant’s claimed composition and the composition taught by Sheng is that Sheng does not explicitly teach that the supplement comprises Curcuma longa and at least one galactan containing galactose fibers, and preparing the composition as freeze-dried food plants. However, Sheng discloses that Astragalus membranaceus and also Ganoderma lucidum (GL), also known as Ling Zhi, or Reishi can be included in his composition (see page 2, paragraph [0020] and page 3, paragraph [0038]).
Jeong et al. composition containing Curcuma longa Linne is provided to suppress prostate cancer cell growth and to induce cancer cell apoptosis (see abstract).
Wong et al. disclose a polysaccharide isolated from Reishi having primarily a backbone selected from 1,4-mannan and 1,6-α-galactan (see page 3, paragraph [0012]).  Also, Wong et al. disclose that a polysaccharide fraction isolated from Reishi which contains the polysaccharide that comprises 1,6-α-galactan is immunogenic and can be used to treat cancer (see page 3, paragraph [0012] and claims 1 and 24). 
Sutherland et al. disclose that freeze drying has been used for the preservation of a wide variety of foods, pharmaceuticals, and biological products. Freeze drying enables the removal through sublimation of solvents, including water, from a substance without destroying its cellular 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances Oldenlandia diffusa, Rhizome paridis and Astragalus membranaceus and to include Curcuma longa Linne taught by Jeong et al. in the composition, based on factors like the severity of the cancer to be treated with the composition, and also to include the Reishi polysaccharide or galactan taught by Wong et al. in the composition and to freeze dry the composition so as to preserve it as taught by Sutherland et al., in order to use the composition as an apoptotic dietary supplement, especially since Jeong et al. disclose that Curcuma longa Linne has the same utility of treating cancer (prostate cancer cell growth) and of inducing cancer cell apoptosis, and Sheng discloses that Ganoderma lucidum (GL), also known as Ling Zhi, or Reishi can be included in his composition and Wong et al. disclose that a polysaccharide fraction isolated from Reishi which contains the polysaccharide that comprises 1,6-α-galactan is immunogenic and can be used to treat cancer, and Sutherland et al. disclose that freeze drying can preserve a wide variety of foods, pharmaceuticals, and biological products.
One having ordinary skill in the art would have been motivated, to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances Oldenlandia diffusa, Rhizome paridis and Astragalus membranaceus and to include Curcuma longa Linne taught by Jeong et al. in the composition, based on factors like the severity of the cancer to be treated with the composition, and also to include the Reishi polysaccharide or galactan taught by Wong et al. in the composition and to freeze dry the composition so as to preserve it as taught by Sutherland et al., in order to use the composition as an apoptotic dietary 
It should be noted that it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980). Furthermore, it should be noted that it is obvious to prepare the composition such that it has a consistent form or has consistency and thus wherein the components of the composition is distributed evenly in the composition so that it can be used most efficaciously, especially since it is to be administered to an individual such as a human as an apoptotic dietary supplement.  Also, it should be noted that Sheng and Wong et al. teach the use of the same ingredients in their composition and thus the composition should inherently have the same effects such as supporting apoptosis, the immune system, bone, joints, endocrine system, brain and nerves, and especially since Sheng discloses or suggests that his composition can be used as an apoptotic dietary composition or supplement.  Also, it should be noted that it is well settled that “intended use” of a composition or product, e.g., to support apoptosis, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  

4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sheng, Jeong et al., Wong et al. and Sutherland et al. as applied to claims 1 and 2 above, and further in view of Dao et al. ( US 20050208070 A1)
Claim 4 is drawn to a dietary supplement composition according to claim 2, wherein said composition further comprises at least one other hunter-gatherer’s ingredient, further comprising at least one from the United States, 2015 Dietary Guidelines Advisory Committee (DGAC) short-fall nutrients in food form.
The difference between Applicant’s claimed composition and the composition taught by Sheng, Jeong et al., Wong et al. and Sutherland et al. is that Sheng, Jeong et al., Wong et al. and Sutherland et al. do not explicitly teach the use of at least one other hunter-gatherer’s ingredient, further comprising at least one from the United States, 2015 Dietary Guidelines Advisory Committee (DGAC) short-fall nutrients in food form.  
Dao et al. disclose that Scutellaria barbata contains vitamins C and E as well as calcium, potassium, magnesium, iron, and zinc (see page 5, paragraph [0060] - [0061]).  It should be noted that Applicant’s specification indicates that Dietary Guidelines Advisory Committee (DGAC) shortfall nutrients include vitamin A, vitamin D, vitamin E, vitamin C, folate, calcium, magnesium, fiber, and potassium (see page 23, next to last paragraph of Applicant’s specification).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Sheng, Jeong et al., Wong et al., Sutherland et al. and Dao et al., to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances and to include Sculellaria barbata in the composition as taught by Sheng, and to preserve, keep or maintain its DGAC short-fall nutrients such as vitamins C and E as well 
One having ordinary skill in the art would have been motivated, in view of Sheng, Jeong et al., Wong et al., Sutherland et al. and Dao et al., to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances and to include Sculellaria barbata in the composition as taught by Sheng, and to preserve, keep or maintain its DGAC short-fall nutrients such as vitamins C and E as well as calcium, potassium, magnesium, iron, and zinc taught by Dao et al. in the preparation of the composition, in order to use the composition as an apoptotic dietary supplement.
It should be noted that it is obvious to prepare the composition such that it has a consistent form or has consistency and thus wherein the components of the composition is distributed evenly in the composition so that it can be used most efficaciously, especially since it is to be administered to an individual such as a human as an apoptotic dietary supplement.  Also, it should be noted that Sheng, Wong et al. and Dao et al. teach the use of the same ingredients in their composition and thus the composition should inherently have the same effects such as supporting apoptosis, the immune system, bone, joints, endocrine system, brain and nerves, and especially since Sheng discloses or suggests that his composition can be used as an apoptotic dietary composition or supplement.  Also, it should be noted that it is well settled that “intended use” of a composition or product, e.g., to support apoptosis, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  

s 1-3, 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sheng (US 20130122035 A1) in view of Jeong et al. (KR 20120020578 A; Machine-English Tranbslation), Morris (AgroFOOD industry hi-tech - March/April 2009, Vol. 20, No. 2, 37-40) and Sutherland et al. (US 5689895 A). 
	Claim 1 is drawn to a drawn to an apoptotic dietary supplement composition based on the apoptosis pathways affected, comprising an apoptotic effective amount of at least two different hunter-gatherers’ foods, comprised of freeze-dried food plants or parts thereof that are selected from the group that modulates apoptosis pathways at different sites, and comprising at least one galactan containing galactose fibers and further comprising no standard flowing agents, binding agents, or filers.
Sheng discloses a composition or apoptotic dietary supplement, used as a dietary supplement (see page 1, paragraph [0009]).  Furthermore, Sheng discloses that his composition can induce cancer cell apoptosis (i.e.; a composition based on the apoptosis pathways effected) and that his composition as a herbal composition can be administered to a patient (see page 3, paragraph [0046]; see also page 4, paragraph [0056]).  Also, Sheng disclose that his composition can comprise the hunter-gatherers’ foods Oldenlandia diffusa which effectively inhibits cancer cells by several mechanism(s) including a caspase-dependent apoptosis (see page 2, paragraph [0026]-[0028]) and Rhizome paridis that induces cancer cell apoptosis, probably through the mitochondrial pathway (see page 2, paragraph [0029] to page 3, paragraph [0032]).  In addition, Sheng discloses that Ganoderma lucidum (GL), also known as Ling Zhi, or Reishi can be included in his composition (see page 2, paragraph [0020] and page 3, paragraph [0038]).  Furthermore, Sheng discloses that Codonopsis pilosula (Dang Shen) which is considered an adaptogen can be used in his composition (see page 3, paragraph [0044]).  Further, Sheng 
Furthermore, Sheng discloses that their composition is a composition of herbs (plants) and their extracts which is useful to treat lung cancer and which can also be used as a dietary supplement (see page 1, [0009]).  This means or implies that Sheng composition can be a composition of herbs (plant).  Also, Sheng discloses that the herbal composition relates to a mixture of Chinese herbs having anticancer effects and immune strengthening properties. In one embodiment the herbal composition comprises Catharanthus roseus and Sedum sarmentosum. In another embodiment the herbal composition additionally comprises Scutellaria barbata. In another embodiment the herbal composition additionally comprises Oldenlandia diffusa. In another embodiment the herbal composition additionally comprises Rhizoma paridis. In another embodiment the herbal composition additionally comprises Scutellaria baicalensis. In another embodiment, the composition comprises a mixture of Catharanthus roseus, Sedum Sarmentosum, Rhizoma paridis, and Scutellaria baicalensis (see page 2, [0019]).  Again, this means or implies that Sheng’s composition can be a mixture of herbs or plants.
In addition, Sheng discloses that in one embodiment the herbal composition comprises Catharanthus roseus, Sedum sarmentosum, Scutellaria barbata, Oldenlandia diffusa, Rhizoma paridis, Scutellaria baicalensis, Ganoderma lucidum, Astragalus membranaceus, Codonopsis pilosula, and Bulbus fritillariae (see page 2, [0020]).  It should be noted that the aforementioned are specifically referred to as herbs (plants), not as extracts of herbs. 

Jeong et al. composition containing Curcuma longa Linne is provided to suppress prostate cancer cell growth and to induce cancer cell apoptosis (see abstract).
Morris discloses pectin derived galactans can act to promote apoptosis or programmed cell death, and pectin and pectin oligosaccharides have been shown to induce apoptosis (see page 38, right col., 2nd paragraph).  Furthermore, Morris discloses that there are well-defined molecular models for the role of pectin-derived galactans and direct clinical evidence that orally administered modified form of citrus pectin (MCP) has an anti-cancer effect (see page 38, right col., 2nd paragraph).
Sutherland et al. disclose that freeze drying has been used for the preservation of a wide variety of foods, pharmaceuticals, and biological products. Freeze drying enables the removal through sublimation of solvents, including water, from a substance without destroying its cellular structure. Through sublimation, the substance being freeze dried remains in a frozen, solid form until it is dried, i.e., until all of the liquid is removed from the substance (see col. 1, lines 5-10).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances Oldenlandia diffusa, Rhizome paridis and Astragalus membranaceus, and to include Curcuma longa Linne taught by Jeong et al. in the composition, and also to include a galactan, pectin-derived galactans or pectin (i.e.; galactan containing In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).
One having ordinary skill in the art would have been motivated, to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances Oldenlandia diffusa, Rhizome paridis and Astragalus membranaceus, and to include Curcuma longa Linne taught by Jeong et al. in the composition, and also to include a galactan, pectin-derived galactans or pectin (i.e.; galactan containing galactose fibers) taught by Morris in the composition and to freeze dry the composition so as to preserve it as taught by Sutherland et al., in order to use the composition as an apoptotic dietary supplement such as in treating said cancer, because a skilled artisan would reasonably be expected to use the composition taught by Sheng in combination with Curcuma longa Linne taught by Jeong et al. and a galactan, pectin-derived galactans or pectin (i.e.; galactan containing galactose fibers) taught by Morris, and that is freeze dried as taught by Sutherland et al., based on need, like the severity of the disease or condition and the type of individual or subject that to be treated with the composition.
It should be noted that it is obvious to prepare the composition such that it has a consistent form or has consistency and thus wherein the components of the composition is distributed evenly in the composition so that it can be used most efficaciously, especially since it is to be administered to an individual such as a human as an apoptotic dietary supplement.  Also, it should be noted that Sheng and Morris teach the use of the same ingredients in their Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sheng, Jeong et al., Morris and Sutherland et al. as applied to claims 1 and 2 above, and further in view of Dao et al. ( US 20050208070 A1)
Claim 4 is drawn to a dietary supplement composition according to claim 2, wherein said composition further comprises at least one other hunter-gatherer’s ingredient, further comprising at least one from the United States, 2015 Dietary Guidelines Advisory Committee (DGAC) short-fall nutrients in food form.
The difference between Applicant’s claimed composition and the composition taught by Sheng, Jeong et al., Morris and Sutherland et al. is that Sheng, Jeong et al., Morris and Sutherland et al. do not explicitly teach the use of at least one other hunter-gatherer’s ingredient, further comprising at least one from the United States, 2015 Dietary Guidelines Advisory Committee (DGAC) short-fall nutrients in food form.  
Dao et al. disclose that Scutellaria barbata contains vitamins C and E as well as calcium, potassium, magnesium, iron, and zinc (see page 5, paragraph [0060] - [0061]).  It should be noted that Applicant’s specification indicates that Dietary Guidelines Advisory Committee 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Sheng, Jeong et al., Morris, Sutherland et al. and Dao et al., to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances and a galactan, pectin-derived galactans or pectin (i.e.; galactan containing galactose fibers), and to also include Sculellaria barbata in the composition as taught by Sheng, and to preserve, keep or maintain its DGAC short-fall nutrients such as vitamins C and E as well as calcium, potassium, magnesium, iron, and zinc taught by Dao et al. in preparing the composition, in order to use it as an apoptotic dietary composition or supplement such as in treating said cancer.
One having ordinary skill in the art would have been motivated, in view of Sheng, Morris, Sutherland et al. and Dao et al., to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances and a galactan, pectin-derived galactans or pectin (i.e.; galactan containing galactose fibers), and to also include Sculellaria barbata in the composition as taught by Sheng, and to preserve, keep or maintain its DGAC short-fall nutrients such as vitamins C and E as well as calcium, potassium, magnesium, iron, and zinc taught by Dao et al. in preparing the composition, in order to use it as an apoptotic dietary composition or supplement such as in treating said cancer.
It should be noted that it is obvious to prepare the composition such that it has a consistent form or has consistency and thus wherein the components of the composition is distributed evenly in the composition so that it can be used most efficaciously, especially since it Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  

Response to Arguments
Applicant's arguments with respect to claims 1-8 have been considered but are not found convincing.
The Applicant argues that because the claimed compositions recite nature-based products, i.e., combinations of these plant and herbal based substances are analyzed to determine whether the freeze- dried plant and herbal components have markedly different characteristics from any naturally occurring counterpart(s) in their natural state. In this case, there is no naturally occurring counterpart to the claimed combinations (the freeze-dried components do not
occur together in nature), These compositions and their claimed properties differ markedly from the individual properties of the intact plants by themselves in nature. Accordingly, the claimed combinations have markedly different characteristics, and are not a “product of nature” exception. Thus, the claims are not directed to an exception and qualifies as eligible subject matter. The specification indicates that the claimed compositions of freeze-dried plant and herbal 
However, as set forth in the above rejection, it should be noted that Applicant states in their specification that “This invention is in the field of dietary supplements composed of pre-agrarian food or plant ingredients that modulate apoptosis pathways at different intra- and extra-cellular sites to achieve the desired health effects” (see page 8, 1st paragraph).  Thus, Applicant’s composition, food, food plants or natural products is a judicial exception(s) that is recited or involved in the claim, and the features (e.g., no standard flowing agents, binding agents or filers, in addition to the judicial exception(s)) in the claim do not result in the claim as a whole reciting something significantly different than the judicial exception itself.  Furthermore, the claim features do not add significantly more to the judicial exception and/or demonstrate that the judicial exception is in fact markedly different from what exists in nature.  Also, it should be noted that the further use of at least one other hunter-gatherer ingredient, further comprising at least one from the United States, 2015 Dietary Guidelines Advisory Committee (DGAC) short-fall nutrients in food form in the composition is common in the art, well known or more than well-understood, purely conventional, and routinely taken by others such as to produce dietary supplements, nutritional or pharmaceutical compositions.  In summary, and as set forth above, there is no significant difference between the claimed product and the naturally occurring product comprising the same compounds of the same structure, and consequently the claims do not qualify as patent eligible subject matter.
Furthermore, it should be noted that Applicant has not provided any scientific evidence or data which indicates that the freeze- dried plant and herbal components have markedly different characteristics from the naturally occurring plant and herbal components that are not freeze-
The Applicant argues that the present claims do not include of cited plant extract or otherwise. As has been stated previously, each of the cited prior art references are strictly extracts of various plants. The primary references disclosure is not contested by the Applicants. It is the Examiner's application and conclusions drawn from the Sheng invention that are contested. Shing teaches away from the present invention. The deficiencies of this reference as they relate to the present invention cannot be made up for by the secondary references.
However, it does not matter whether or not Sheng discloses aqueous or solvent extracts of the plant Scutellaria barbata.  But, Sheng also discloses or teaches herbal composition that comprises Scutellaria barbata (see page 2, [0019]-[0020], [0024], [0026] and page 1, [0011]).
Furthermore, Sheng does not disclose that flowing agents, binding agents or filers are required for their composition. Thus, Sheng does not teach away. Also, it does not matter whether or not a 
In addition, it should be noted that it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F.2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983).
Also, it should be noted that Applicant’s composition as claimed does not exclude or require the exclusion of extracts in the herbal composition.  For example, the herbal composition as claimed does exclude extracts (such as extracts of compounds or substances extract or obtained from plants or herbs) together herbs or plants in said herbal composition.  Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances Oldenlandia diffusa, Rhizome paridis and Astragalus membranaceus and to include Curcuma longa Linne taught by Jeong et al. in the composition, based on factors like the severity of the cancer to be treated with the composition, and also to include the Reishi polysaccharide or galactan taught by Wong et al. in the composition and to freeze dry the composition so as to preserve it as taught by Sutherland et al., in order to use the composition as an apoptotic dietary supplement, especially since Jeong et al. disclose that Curcuma longa Linne has the same utility of treating cancer (prostate cancer cell growth) and of inducing cancer cell apoptosis, and Sheng discloses that Ganoderma lucidum (GL), also known as Ling Zhi, or Reishi 
It should be noted that it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980). Furthermore, it should be noted that it is obvious to prepare the composition such that it has a consistent form or has consistency and thus wherein the components of the composition is distributed evenly in the composition so that it can be used most efficaciously, especially since it is to be administered to an individual such as a human as an apoptotic dietary supplement.  Also, it should be noted that Sheng and Wong et al. teach the use of the same ingredients in their composition and thus the composition should inherently have the same effects such as supporting apoptosis, the immune system, bone, joints, endocrine system, brain and nerves, and especially since Sheng discloses or suggests that his composition can be used as an apoptotic dietary composition or supplement.  Also, it should be noted that it is well settled that “intended use” of a composition or product, e.g., to support apoptosis, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  
The Applicant argues that the Examiner argues that In re |Kerkhoven, 626 F. 2d 846, 205 USPQ 1069, 1072 (CCPA 1980) establishes that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. However, the Examiner fails to 
However, the Applicant’s composition as claimed does not require that the composition is in the form of a powder. In addition, even if the composition is in a powdered form does render the compounds that comprises the powdered plant different from the compounds of the natural plant or the naturally occurring plant. Furthermore, it should be noted that In re |Kerkhoven also refers to combination of compositions or products (which includes plants) and combinations of two (or more) freeze-dried plant powders (which are also compositions or products) to make one composition. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances Oldenlandia diffusa, Rhizome paridis and Astragalus membranaceus and to include Curcuma longa Linne taught by Jeong et al. in the composition, based on factors like the severity of the cancer to be treated with the composition, and also to include the Reishi polysaccharide or galactan taught by Wong et al. in the composition and to freeze dry the composition so as to preserve it as taught by Sutherland et al., in order to use the composition as an apoptotic dietary supplement, especially since Jeong et al. disclose that Curcuma longa Linne has the same utility of treating cancer (prostate cancer cell growth) and of inducing cancer cell apoptosis, and Sheng discloses that Ganoderma lucidum (GL), also known as Ling Zhi, or Reishi can be included in his composition and Wong et al. disclose that a polysaccharide fraction isolated from Reishi which contains the polysaccharide that comprises 1,6-α-galactan is immunogenic and can be used to treat cancer, and Sutherland et al. disclose that freeze drying can preserve a wide variety of foods, pharmaceuticals, and biological products.

However, Dao et al. disclose that Scutellaria barbata contains vitamins C and E as well as calcium, potassium, magnesium, iron, and zinc (see page 5, paragraph [0060] - [0061]).  It should be noted that Applicant’s specification indicates that Dietary Guidelines Advisory Committee (DGAC) shortfall nutrients include vitamin A, vitamin D, vitamin E, vitamin C, folate, calcium, magnesium, fiber, and potassium (see page 23, next to last paragraph of Applicant’s specification).Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Sheng, Jeong et al., Wong et al., Sutherland et al. and Dao et al., to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances and to include Sculellaria barbata in the composition as taught by Sheng, and to preserve, keep or maintain its DGAC short-fall nutrients such as vitamins C and E as well as calcium, potassium, magnesium, iron, and zinc taught by Dao et al. in the preparation of the composition, in order to use the composition as an apoptotic dietary supplement.
It should be noted that it is obvious to prepare the composition such that it has a consistent form or has consistency and thus wherein the components of the composition is distributed evenly in the composition so that it can be used most efficaciously, especially since it is to be administered to an individual such as a human as an apoptotic dietary supplement.  Also, it should be noted that Sheng, Wong et al. and Dao et al. teach the use of the same ingredients in their composition and thus the composition should inherently have the same effects such as Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  
The Applicant argues that as set forth above the disclosures of the references is not disputed. However, neither of the references discloses nor provides motivation for combining to render the present obvious to one of ordinary skill in the art. The claimed composition and the prior art composition do not have a “consistent form or consistency”. The prior art composition are all extracts of various plants and said plants are different from the present disclosed and claimed compositions. Therefore, this rejection should along with the other prior art rejections, be removed and the claims render allowable.
However, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances Oldenlandia diffusa, Rhizome paridis and Astragalus membranaceus, and to include Curcuma longa Linne taught by Jeong et al. in the composition, and also to include a galactan, pectin-derived galactans or pectin (i.e.; galactan containing galactose fibers) taught by Morris in the composition and to freeze dry the composition so as to preserve it as taught by Sutherland et al., in order to use the composition as an apoptotic dietary supplement such as in treating said cancer, because a skilled artisan would reasonably be expected to use the composition taught by Sheng in combination with Curcuma longa Linne taught by Jeong et al. and a galactan, pectin-derived galactans or pectin (i.e.; 
It should be noted that it is obvious to prepare the composition such that it has a consistent form or has consistency and thus wherein the components of the composition is distributed evenly in the composition so that it can be used most efficaciously, especially since it is to be administered to an individual such as a human as an apoptotic dietary supplement.  Also, it should be noted that Sheng and Morris teach the use of the same ingredients in their composition and thus the composition should inherently have the same effects such as supporting apoptosis, the immune system, bone, joints, endocrine system, brain and nerves, and especially since Sheng and Morris disclose or suggest that the composition can be used as an apoptotic dietary composition or supplement.  Also, it should be noted that it is well settled that “intended use” of a composition or product, e.g., to support apoptosis, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  
The Applicant argues that the combination of the above primary and secondary references still suffers from the same lack of disclosing the present claim, nor does the new secondary reference provide any motivation to add vitamins according to the 2015 Dietary guidelines advisory committee.
However, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Sheng, Morris, Sutherland et al. and Dao et al., to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances and a galactan, pectin-derived galactans or pectin (i.e.; galactan containing galactose 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623